--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement is made as of September 23, 2008 (the “Loan Agreement”)

Between:

KEEWATIN WINDPOWER CORP., a company incorporated under the laws of the State of
Nevada

(the “Lender”)

And:

SKY HARVEST WINDPOWER INC., a company incorporated under the laws of Canada

(the “Borrower”)

WHEREAS:

A.

The Borrower requires working capital to fund its ongoing business operations;
and

    B.

The Lender has offered to advance funds to the Borrower on the terms and
conditions as more particularly set out in herein.

Terms of Agreement:

Now therefore witnesseth that in consideration of the premises and of the mutual
covenants and agreements set forth herein, the parties hereto covenant and agree
as follows:

1.

Definitions and Interpretation

      1.1

Definitions. In this Agreement the following words and phrases shall have the
following meanings:

      (a)

“Event of Default” means any of the events of default described in Section 6.

      (b)

“Loan” means the Principal owing by the Borrower to the Lender in accordance
with this Agreement.

      (c)

“Principal” has the meaning ascribed thereto in Section 2.1.

      1.2

Captions and Section Numbers. The headings and section references in this
Agreement are for convenience of reference only and do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any provision thereof.

      1.3

Extended Meanings. The words “hereof”, “herein”, “hereunder” and similar
expressions used in any clause, paragraph or section of this Agreement shall
relate to the whole of this Agreement and not to that clause, paragraph or
section only, unless otherwise expressly provided.


--------------------------------------------------------------------------------

- 2 -

1.4

Number and Gender. Whenever the singular or masculine or neuter is used in this
Agreement, the same shall be construed to mean the plural or feminine or body
corporate where the context of this Agreement or the parties hereto so require.

      1.5

Section References and Schedules. Any reference to a particular “article”,
“section”, “subsection” or other subdivision is to the particular article,
section or other subdivision of this Agreement and any reference to a schedule
by letter shall mean the appropriate schedule attached to this Agreement and by
such reference the appropriate schedule is incorporated into and made part of
this Agreement.

      1.6

Governing Law. This Agreement and all matters arising hereunder shall be
governed by, construed and enforced in accordance with the laws of British
Columbia and all disputes arising under this Agreement shall be referred to the
Courts of the British Columbia.

      1.7

Severability of Clauses. In the event that any provision of this Agreement or
any part thereof is invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

      1.8

Currency. All sums of money to be paid or calculated pursuant to this Agreement
shall be paid or calculated in currency of the United States unless otherwise
expressly stated.

      2.

Loan

      2.1

Amount of Loan. In reliance upon the representations and warranties contained
herein and subject to the terms and conditions of this Agreement, the Lender
will lend to the Borrower the principal sum of $100,000 (the “Principal”).

      2.2

Interest. The Principal is non-interest bearing.

      2.3

Repayment of the Loan. The Loan shall be repayable in full on September 22,
2009.

      2.4

Accelerated Payment on an Event of Default. Notwithstanding anything else to the
contrary herein contained, upon an Event of Default, at the option of the
Lender, and upon notice in writing from the Lender to the Borrower, the Loan
shall become due and payable in full.

      2.5

Extension. The Loan may be extended for up to an additional year at the request
of the Borrower.

      3.

Representations and Warranties

      3.1

Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Lender as follows, with the intent that the Lender will rely
thereon in entering into this Agreement and in concluding the transactions
contemplated hereby:

      (a)

The Borrower is a company duly incorporated and organized under the laws of
Canada, and has the power, authority and capacity to enter into this Agreement
and to carry out its terms;

      (b)

The Borrower has the corporate power and authority to own its property, carry on
the business now being conducted by it, execute and deliver this Agreement, and
to perform all of the obligations of the Borrower hereunder;


--------------------------------------------------------------------------------

- 3 -

  (c)

All necessary corporate actions and proceedings have been taken to authorize the
execution and delivery by the Borrower of this Agreement and the performance by
the Borrower of all of its obligations hereunder and, when delivered to the
Lender, will constitute legal, valid and binding obligations of the Borrower
enforceable in accordance with its terms;

        (d)

The entry into of this Agreement and the performance by the Borrower of its
obligations thereunder do not and will not result in the violation of any of the
terms of the constating documents of the Borrower or any agreement to which the
Borrower is a party or by which it or any of its properties or assets are bound;
and

        (e)

There is no action, suit or proceeding at law or in equity or by or before any
governmental agency now pending, or to the knowledge of the Borrower threatened
against or affecting the Borrower or any of its properties or assets which, if
adversely determined, would materially impair the ability of the Borrower to
carry on its business substantially as now conducted or which would materially
adversely affect its financial condition.


3.2

Representations and Warranties of the Lender. The Lender represents and warrants
to the Borrower as follows, with the intent that the Borrower will rely thereon
in entering into this Agreement and in concluding the transactions contemplated
hereby:

      (a)

The Lender is a company duly incorporated and organized under the laws of
Nevada, and has the power, authority and capacity to enter into this Agreement
and to carry out its terms;

      (b)

The Lender has the corporate power and authority to own its property, carry on
the business now being conducted by it, execute and deliver this Agreement, and
to perform all of the obligations of the Lender hereunder;

      (c)

All necessary corporate actions and proceedings have been taken to authorize the
execution and delivery by the Lender of this Agreement and the performance by
the Lender of all of its obligations hereunder and, when delivered to the
Borrower, will constitute legal, valid and binding obligations of the Lender
enforceable in accordance with its terms; and

      (d)

The entry into of this Agreement and the performance by the Lender of its
obligations thereunder do not and will not result in the violation of any of the
terms of the constating documents of the Lender or any agreement to which the
Lender is a party or by which it or any of its properties or assets are bound.

      4.

Covenants

      4.1

Covenants of the Borrower. So long as any portion of the Loan is outstanding,
the Borrower hereby covenants and agrees with the Lender as follows:

      (a)

to pay the Loan in accordance with the provisions of this Agreement;


--------------------------------------------------------------------------------

- 4 -

  (b)

to deliver to the Lender following the end of each fiscal period of the Borrower
through the currency of this Agreement a true and complete copy of the financial
statements of the Borrower required by law to be prepared and delivered to the
Borrower’s shareholders (and at such time as it is required to be delivered to
its shareholders) together with any interim financial statements of the Borrower
that the Lender may reasonably require;

          (c)

the Lender and its authorized servants and agents shall be entitled, whenever
the Lender deems it necessary, acting reasonably, with prior reasonable notice
to enter upon the offices of the Borrower and inspect the books and records
thereof and make extracts therefrom and generally conduct such examination of
such books and records as the Lender deems appropriate;

          (d)

if the Borrower fails to perform any covenant set out in this Agreement, the
Lender may, at its discretion, but need not, perform any such covenant capable
of being performed by it and may, in the Lender’s discretion, but need not, make
any payments or incur expenditures for such purpose, but no such performance of
payment shall be deemed to relieve the Borrower from any default under this
Agreement; if the Lender performs any such covenant or incurs any such
expenditures, all costs incurred by the Lender in connection therewith shall be
added to the Principal;

          (e)

the Borrower shall not commit any Event of Default; and

          (f)

without the prior written approval of the Lender, such approval not to be
unreasonably withheld, the Borrower shall not:

          (i)

declare or pay dividends until the Loan is repaid;

          (ii)

repurchase or retire any capital stock of the Borrower;

          (iii)

not to dispose of all or substantially all of its assets out of the ordinary
course of business; and.


5.

Default

      5.1

Events of Default. For the purposes of this Agreement, the following events
shall constitute events of default:

      (a)

if the Borrower shall make default in any material way in the observance or
performance of something required to be done or some covenant or condition
required to be observed or performed in this Agreement (with the exception of
the repayment of the Loan upon demand by the Lender) and such default continues
for a period of 30 days following the date upon which written notice of default
is given to the Borrower by the Lender;

      (b)

if any representation or warranty herein given by the Borrower or any director
or officer thereof is untrue in any material respect and continues to be untrue
for a period of 30 days following the date upon which written notice of default
is given to the Borrower by the Lender;

      (c)

if an order is made or a resolution is passed for the winding-up of the
Borrower, or if a petition shall be filed for the winding–up of the Borrower;


--------------------------------------------------------------------------------

- 5 -

  (d)

if the Borrower shall commit any act of bankruptcy or shall become insolvent or
shall make an assignment or proposal under a bankruptcy act or a general
assignment for the benefit of its creditors or a bulk sale of its assets, or if
a bankruptcy petition shall be filed or presented against the Borrower;

        (e)

if a receiver, receiver-manager, trustee, custodian, liquidator or similar agent
is appointed for the Borrower or for any of the Borrower’s property;

        (f)

if any execution, sequestration, extent or any other process of any Court shall
become enforceable against the Borrower or if a distress or analogous process
shall be levied upon the property of the Borrower; and

        (g)

if the Borrower shall cease or threaten to ceased to carry on its business.


6.

General Provisions

    6.1

Notices. All Notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
or mailed postage prepaid addressed as follows:

   

To the Lender:

Keewatin Windpower Corp.
Attn: President

617 – 666 Burrard Street, Vancouver, BC, Canada V6C 3P6    

To the Borrower:

Sky Harvest Windpower Corp.
Attn: President

617 – 666 Burrard Street, Vancouver, BC, Canada V6C 3P6 ]    

or to such other address as may be given in writing by the parties and shall be
deemed to have been received, if delivered by hand, on the date of delivery and
if mailed as aforesaid to the addresses set out above then on the fifth business
day following the posting thereof provided that if there shall be between the
time of mailing and the actual receipt of the notice a mail strike, slowdown or
other labour dispute which might affect the deliver of the notice by the mails,
then the notice shall only be effective if actually delivered.

    6.2

Time of Essence. Time is hereby expressly made of the essence of this Agreement
with respect to the performance by the parties of their respective obligations
under this Agreement.

    6.3

Binding Effect. This Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.

    6.4

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and shall supersede all
previous expectations, understandings, communications, representations and
agreements whether verbal or written between the parties with respect to the
subject matter hereof.

    6.5

Further Assurances. Each of the parties hereto hereby covenants and agrees to
execute such further and other documents and instruments and do such further and
other things as may be necessary or desirable to implement and carry out the
intent of this Agreement.


--------------------------------------------------------------------------------

- 6 -

6.6

Assignment. None of the parties may assign or transfer their respective rights
under this Agreement, nor may the Borrower transfer any portion of the Loan.

    6.7

Amendments. No amendment to this Agreement shall be valid unless it is evidenced
by a written agreement executed by all of the parties hereto.

In witness whereof the parties hereto have executed this Agreement as of the day
and year first above written.

 

    KEEWATIN WINDPOWER CORP.       By: /s/ Chris Craddock   Authorized Signatory
      SKY HARVEST WINDPOWER CORP.       By: /s/ William Iny   Authorized
Signatory  

 




--------------------------------------------------------------------------------

- 7 -

SCHEDULE “A”

FORM OF PROMISSORY NOTE

--------------------------------------------------------------------------------

PROMISSORY NOTE

US$100,000 ____________, 2008

                           FOR VALUE RECEIVED, SKY HARVEST WINDPOWER CORP., a
company incorporated under the laws of Canada (the “Borrower”) HEREBY
ACKNOWLEDGES ITSELF INDEBTED AND PROMISES TO PAY to or to the order of KEEWATIN
WINDPOWER CORP. a company incorporated under the laws of the State of Nevada
(the “Lender”), or such other address as the Lender directs, the principal sum
of $100,000 of lawful money of the United States (the “Loan”), as follows:

1.                        Definitions:

  (a)

“Event of Default” means at any time there is a default or a breach by the
Borrower of any representation, warranty, covenant, agreement, term, condition,
stipulation or proviso contained herein or in any Other Document;

        (b)

“Other Document” means any document or agreement other than this Note which
evidences, secures or evidences or secures the payment, observance and
performance of the Loan in whole or in part; and

2.                        Repayment:

                           The Borrower will pay the outstanding principal
balance of the Loan on ________, 2008, provided that the Borrower will have the
privilege of prepaying the Loan in whole or in part at any time and from time to
time, without notice, bonus or penalty.

3.                        Records:

                           The Borrower acknowledges and agrees that the records
of the Lender with respect to advances and repayments, prepayments of the Loan
will be conclusive and binding on the Borrower hereunder absent manifest error.

4.                        Default:

                           Upon the occurrence of an Event of Default, the full
unpaid principal balance of the Loan together with all other monies dues and
owing under this Note will at the option of the Lender forthwith become due and
payable.

--------------------------------------------------------------------------------

- 2 -

5.                        Governing Law:

                           This Note will be governed by and construed in
accordance with the laws of British Columbia. For the purpose of legal
proceedings this Note will be deemed to have been made in British Columbia and
to be performed there and the courts of British Columbia will have jurisdiction
over all disputes which may arise under this Note and the Borrower hereby
irrevocably and unconditionally submits to the non-exclusive jurisdiction of
such courts, provided always that nothing herein contained will prevent the
Lender from proceeding at its election against the Borrower in the courts of any
other country or jurisdiction.

6.                        Arbitration:

                           At the option of the Lender, in its sole discretion,
if the parties are unable to resolve any dispute under this Note the dispute
will be referred to and finally resolved by arbitration before a single
arbitrator selected by the Lender. The place of arbitration will be Vancouver,
British Columbia or such other jurisdiction as chosen by the Lender, in its sole
discretion. The award of the arbitrator will be final and binding on each party.
Judgment upon the award may be entered in any court of competent jurisdiction.

7.                        General Provisions:

                           The Borrower hereby waives presentment and demand for
payment, protest and notice of protest and notice of dishonour and non-payment.

IN WITNESS WHEREOF the Borrower has duly executed this Promissory Note as of the
date first written above.

SKY HARVEST WINDPOWER CORP.

 

 

Per:     ___________________________________________
            Authorized Signatory

--------------------------------------------------------------------------------